Citation Nr: 1106476	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, to include as due to cold weather exposure.

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as due to cold weather exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1947 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Preliminarily, the Board has recharacterized the issues on appeal 
from entitlement to service connection for gout of the bilateral 
ankles and wrists to entitlement to service connection for 
bilateral ankle and wrist disorders.  The Veteran originally 
claimed his disability as gout.  But the Veteran's statements 
should not automatically limit the scope of the claim; rather the 
Veteran's statements should be considered along with the medical 
and other evidence of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  Here, lay statements indicate the Veteran is 
not limiting his claim to gout of the wrists and ankles and the 
medical evidence indicates that there are other diagnosed 
disabilities of the wrists and ankles.  Accordingly, the issues 
have been re-characterized as noted above.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

After reviewing the record, the Board finds that additional 
development is warranted before the Board can issue a decision on 
the Veteran's claims for service connection.  38 C.F.R. § 19.9 
(2010).  A remand is required to obtain an adequate VA 
examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that even if not statutorily obligated to do so, if VA 
provides the veteran with an examination in a service connection 
claim, the examination be adequate).  The April 2008 VA 
examination report diagnosed gout of the right wrist and 
bilateral ankles, but did not provide a nexus opinion.  This is 
inadequate because an examination must address relevant theories 
of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007) (noting that, generally, a medical opinion should address 
the appropriate theories of entitlement).  The September 2009 VA 
examiner found that there was no current gout, diagnosed chronic 
strain of the right wrist and ankle and posttraumatic arthritis 
of the left ankle, and provided negative nexus opinions based on 
a lack of treatment for the conditions.  The examination is 
inadequate because the examiner 1) did not address the left 
wrist, 2) did not address the diagnoses of gout in the April 2008 
VA examination report, and 3) did not address the Veteran's lay 
statements of continuity of symptomatology.  See Nieves-Rodriguez 
v. Peake,  
22 Vet. App. 295, 302-04 (2008) (noting that a central issue in 
determining the probative value of an examination is whether the 
examiner was informed of the relevant facts in rendering a 
medical opinion); McClain v. Nicholson, 21 Vet. App. 319, 312 
(2007) (stating that there is a current disability for VA 
purposes when a claimant has a disability at the time a claim is 
filed or during the pendency of that claim); Savage v. Gober, 10 
Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.").

The Veteran alleges entitlement to service connection for a 
bilateral wrist disorder and a bilateral ankle disorder, both to 
include as due to cold weather exposure while serving in Korea.  
He has provided testimony that he worked in aircraft maintenance 
and that while in Korea, he worked outside because there was no 
hangar.  He also has stated that he did not seek treatment at the 
time of exposure or after service discharge because he just deals 
with his symptoms.  

The Veteran has provided competent and credible lay evidence of 
in-service cold weather exposure.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (2006) (noting that the Board must determine 
whether lay evidence is credible due to possible bias, 
conflicting statements, and the lack of contemporaneous medical 
evidence, although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  Additionally, the other evidence of record 
supports the Veteran's assertions.  The Veteran's service 
personnel records (SPRs) indicate participation in combat 
activities in Korea from June 26, 1950 to November 2, 1950.  
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA shall accept lay evidence of inservice disease or 
injury if consistent with the circumstances, conditions, or 
hardships of such service).  The SPRs also indicate the Veteran 
was in receipt of the Korean Service Medal and the United Nations 
Service Medal.  The Board thus finds that the Veteran served in 
Korea in 1950 and was exposed to cold weather.  

The Board also finds that the Veteran has submitted competent and 
credible evidence of bilateral wrist and ankle symptoms during 
service and after service discharge.  See 38 U.S.C.A. § 1154(b); 
Buchanan, 451 F.3d at 1336-37; Layno,  
6 Vet. App. at 469-70.  The Veteran has not, however, provided 
testimony regarding the precise nature of those symptoms.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination for the purpose of determining 
the etiology of his current disorders of the 
bilateral wrists and ankles, claimed as cold 
injury residuals.  The claims folder must be 
reviewed by the examiner.  The examiner must 
elicit from the Veteran a detailed 
description of his bilateral wrist and ankle 
symptoms during service and after service 
discharge.  The examiner must perform all 
necessary tests and report all clinical 
manifestations in detail.  A thorough 
rationale must be provided for all opinions 
expressed.  If the examiner is unable to 
provide any requested opinion, a supporting 
rationale must be provided concerning why the 
opinion cannot be given.

The examiner must first provide an opinion 
regarding whether there is a current 
diagnosis of gout of the wrists or ankles 
(right and/or left.  If not, then the 
examiner must address the presence of the 
diagnoses of gout in the April 2008 VA 
examination report.  If there is currently 
diagnosed gout, the examiner must provide an 
opinion regarding whether it is at least as 
likely as not (i.e., at least a 50 percent or 
greater probability) that any gout is related 
to an event, injury, or disease in service, 
to include as a result of a cold weather 
injury to the wrists and ankles that the 
Board finds was incurred in service and to 
include as a result of the 1965 symptoms of 
gouty arthritis or acute viral arthritis.  In 
providing that opinion, the examiner should 
address the Veteran's post-service symptoms 
of the bilateral wrists and ankles that the 
Board has determined are competent and 
credible.  

The examiner must next provide an opinion 
regarding whether it is at least as likely as 
not (i.e., at least a 50 percent or greater 
probability) that any non-gout disabilities 
of the bilateral wrists and ankles, to 
include chronic right wrist and right ankle 
strain and left ankle posttraumatic 
arthritis, are related to an event, injury, 
or disease in service, to include as a result 
of a cold weather injury to the wrists and 
ankles that the Board finds was incurred in 
service, the 1965 symptoms of either gouty 
arthritis or acute viral arthritis, and to 
the inservice notations of a left wrist 
ganglion.  In providing this opinion, the 
examiner should address the Veteran's post-
service symptoms of the bilateral wrists and 
ankles that the Board has determined are 
competent and credible.  

2.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


